            Case: 2:21-cr-00013-SDM Doc #: 7 Filed: 02/23/21 Page: 1 of 1 PAGEID #: 21



                                     United States District Court
                                      Southern District of Ohio
                                 Eastern Division at Columbus, Ohio

United States of America

-vs-                                                               Case No. 2:21-cr-13

James Butler


                                    COURTROOM MINUTES
                             Arraignment on Information/Bond Hearing

 U.S. District Judge Sarah D. Morrison                  Date: February 18, 2021 @ 2:00 p.m.
 Deputy Clerk          Theresa Bragg                    Counsel for Govt:      David Twombly, Heather
                                                                               Hill
 Court Reporter        Allison Kimmel                   Counsel for Deft(s):         Soumyajit Dutta
 Interpreter                                            Pretrial/Probation:
 Log In                n/a                              Log Out                      n/a

Defendant consented to proceed via video; waived reading of the information
Defendant verbally agreed to a waiver of an indictment by the grand jury
Defendant plead guilty to Count I of the Information
PSI report ordered
Defendant to remain on bond pending sentencing

Bond/Detention Hearing
Gov is okay with defendant being out
Def has no objections to pretrial services report regarding release
Defendants signature is authorized for courtroom deputy to assign to release order
